Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 22-23, 28, 32-33 and 36 are allowed
Claims 1-21, 24-27, 29-31, 34-35 and 37-47 stand canceled 
Claim dependency has changed to reflect claim 36 depending now from 22
Reasons for Allowance
2. 	Applicants approved the amendment proposed by the Office upon which the amended claims would overcome the closest art of reference to Cheng et al., (US 2014/0233649) when considered independently or in combination with most representative prior art identified to Awera et al., (WO 2012/154847A1), the “High Efficiency Video Coding (HEVC), Rec. ITU-T/H.265 standard or in the subsequently searched art.
	Specifically, the claimed matter by which; selecting, from a plurality of candidate filters to apply to chroma component color values of the pair of adjacent video blocks, one filter based on the determination of whether the set of one or more conditions is satisfied; using the selected filter to modify the chroma component color values in the pair of adjacent video blocks; wherein for a first pair of adjacent video blocks that share 
wherein when the pair of adjacent video blocks share a horizontal boundary, using the selected filter to modify the chroma component color values of the pair of       adjacent video blocks comprises: 
using the first filter to modify at least three rows in a first video block of the pair   based on:
at least four rows of the first video block of the pair, and at least two rows of a second video block of the pair; and 
using the first filter to modify at least three rows of the second video block based on: 
at least four rows of the second video block, and at least two rows of the first video block.
A subsequent art search and consideration has been conducted without revealing other representative art. 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/